Citation Nr: 0929848	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  02-04 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for a low back disability has been 
received.

2.  Entitlement to service connection for a schizoaffective 
disorder.

3.  Entitlement to service connection for a colon disability.

4.  Entitlement to service connection for an eye disability.

5.  Entitlement to service connection for a lung disability, 
to include chronic obstructive pulmonary disease, claimed as 
due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services

ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1962 to 
September 1962.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a May 2001 rating decision 
that, in pertinent part, denied service connection for a 
schizoaffective disorder, a colon disability, and an eye 
disability; declined to reopen the Veteran's claims for 
service connection for a lung disability and for a back 
disability; and denied service connection for chemical 
herbicide poisoning.  The Veteran timely appealed.

The Veteran cancelled a hearing before a Veterans Law Judge 
that was scheduled for September 2002.  In October 2002, the 
Board remanded the matters for additional development.

The Veteran again cancelled a video conference hearing before 
a Veterans Law Judge that was scheduled for January 2003.  In 
October 2003, the Board dismissed each of the Veteran's 
claims on the basis that the Veteran's substantive appeal was 
considered inadequate.

The Veteran appealed the October 2003 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a July 2005 Order, the Court reversed the Board decision 
and remanded the case to the Board for reinstatement of the 
appeal and adjudication on the merits.  Judgment was entered 
in August 2005.  Thereafter, the case was returned to the 
Board.

In May 2006, the Board remanded the matters for additional 
development, consistent with the Court's judgment.

Consistent with the Veteran's assertions and the record, the 
Board has recharacterized the appeal as encompassing the 
issues on the title page.


FINDINGS OF FACT

1.  In February 1987, the RO denied service connection for a 
low back disability; the Veteran did not file an appeal. 

2.  Additional evidence not previously considered by the RO 
at the time of the February 1987 denial, when considered by 
itself or in connection with evidence previously assembled, 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim. 

3.  Psychiatric disability was first demonstrated many years 
after service and is not related to a disease or injury 
during active service.

4.  Colon disability was first demonstrated many years after 
service and is not related to a disease or injury during 
active service.

5.  Eye disability was first demonstrated many years after 
service and is not related to a disease or injury during 
active service.

6.  Lung disability was first demonstrated many years after 
service and is not related to a disease or injury during 
active service, to included claimed exposure to herbicides.


CONCLUSIONS OF LAW

1.  The RO's February 1987 decision, denying service 
connection for a low back disability, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2008).

2.  Evidence submitted since the RO's February 1987 denial is 
not new and material, and the claim for service connection 
for a low back disability is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2001).

3.  A schizoaffective disorder was not incurred or aggravated 
in service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2008).

4.  A colon disability was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

5.  An eye disability was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

6A lung disability, to include chronic obstructive pulmonary 
disease, was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the Veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  This fourth 
element for proper VCAA notice is no longer applicable for 
claims pending before VA on or after May 30, 2008.   See 
Notice and Assistance Requirements and Technical Correction, 
73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 
38 C.F.R. Part 3).

Through a July 2006 letter, the AMC notified the Veteran of 
elements of service connection, and the evidence needed to 
establish each element.  This document served to provide 
notice of the information and evidence needed to substantiate 
the claims.

VA's letter notified the Veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
In the July 2006 letter, the AMC specifically notified the 
Veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because each the Veteran's claims 
decided on appeal has been fully developed and re-adjudicated 
by an agency of original jurisdiction after notice was 
provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

VCAA notice in a new and material evidence claim (1) must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.

The VCAA requires, in the context of a claim to reopen, that 
VA look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Therefore, the question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied.  Failure to provide this notice is 
generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006). 

The July 2006 letter notified the Veteran that his previous 
claim for service connection for a back disability had been 
denied in February 1987.  The AMC advised the Veteran of the 
evidence needed to establish each element for service 
connection.  The AMC advised the Veteran of the reason for 
the previous denial and that once a claim had been finally 
disallowed, new and material evidence was required for 
reopening, and also told him what constituted new evidence 
and what constituted material evidence.  This letter 
satisfied the notice requirements of Kent.

There is no indication that any additional action is needed 
to comply with the duty to assist the Veteran.  The RO or AMC 
has obtained copies of the service treatment records and 
outpatient treatment records.  The Veteran is not entitled to 
an examination prior to submission of new and material 
evidence.  38 C.F.R. § 3.159(c)(4)(iii) (2008).  The Veteran 
has not identified, and the record does not otherwise 
indicate, any existing pertinent evidence that has not been 
obtained.

The Board declines to obtain a medical nexus opinion with 
respect to the claims of service connection for 
schizoaffective disorder, colon disability, eye disability, 
and lung disability because there is no competent evidence of 
pertinent disability in service or for several years 
following service.  Thus, while there are current diagnoses 
of pertinent disability, there is no true indication that 
pertinent disability is associated with service.  See Charles 
v. Principi, 16 Vet. App. 370 (2002).  Indeed, in view of the 
absence of findings of pertinent disability in service, and 
the first suggestion of pertinent disability many years after 
active duty, relating pertinent disability to service would 
certainly be speculative.  However, service connection may 
not be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2007).  The duty to 
assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim." 38 USCA 5103A(a)(2).  

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating the 
claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Petition to Reopen

A rating decision in February 1987 originally denied service 
connection for low back syndrome, on the basis that there was 
no evidence of back disability in service.

The evidence of record at the time of the February 1987 
denial of service connection for low back syndrome included 
the Veteran's DD Form 214, his service treatment records, and 
reports of January 1987 VA examinations.

His service treatment records contain neither complaints nor 
findings of low back pain or back trauma.  A low back 
disability was not found in service.

A January 1987 examination reflects a diagnosis of low back 
syndrome by history.  The examiner noted that the claims file 
was not available for the examination.  The examiner also 
noted that the Veteran gave a bizarre and disjointed history, 
indicating that he had spondylosis of the lumbosacral spine, 
and that his entire body was paralyzed in 1987 (though the 
Veteran was not paralyzed on examination).  The Veteran also 
indicated that he was treated for low back syndrome in 1974.  
On examination, there was no pain on pressure of the low back 
and no spasm of the lumbar paravertebral muscles.  There was 
no malalignment of the lumbar spine.  Range of motion was 
hard to judge as to whether there was full range of motion.  
Forward flexion was to 30 degrees; the Veteran could not go 
further because his back hurt.  The examiner indicated that 
the physical findings and medical history were questionable.

The other January 1987 examination indicates that the Veteran 
has not worked since December 1981.  At that time he was 
driving a car, which turned over and he injured his back.  He 
also was in another accident in 1984, and again hurt his 
back.  The Veteran reported a history of a low back condition 
in service at Fort Jackson, when he had a jeep accident.  The 
Veteran was able to continue working at that time.

The present claim was initiated by the Veteran in July 2000.  
VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

Regarding petitions to reopen filed prior to August 29, 2001, 
38 C.F.R. § 3.156(a) provides that "new and material 
evidence" is evidence not previously submitted that bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
[Parenthetically, regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156 that applies only to claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.156(a) (2008)).]

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record since the denial in February 
1987 includes VA treatment records, private treatment 
records, service personnel records, Social Security records, 
and statements from the Veteran. 

The newly submitted evidence reflects that the Veteran was 
diagnosed with arthritis of the back in April 1995.  Records, 
dated in March 2002, reflect that the Veteran underwent two 
surgeries for degenerative disc disease with spondylosis.  

In July 1995, the Veteran contended that the arthritis in his 
back was caused from a back injury that occurred in June 1962 
in Columbia, South Carolina.  The Veteran was carrying a 
backpack with a shovel, and the shovel hit the Veteran's 
back.  As a lay person, without appropriate medical training 
and expertise, the Veteran simply is not competent to offer a 
probative opinion on a medical matter, such as causation.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998).

While much of this evidence is new in that it was not 
previously of record, the evidence is cumulative of evidence 
already of record.  The evidence of record already reflects 
current low back pain.  What is missing to award service 
connection is competent medical evidence that links current 
arthritis of the back or a low back disability to an in-
service incident-primarily, the jeep accident or shovel 
incident.  The newly submitted evidence does not link a 
current low back disability with service.  Hence, the 
evidence is not material for purposes of reopening the claim.

As new and material evidence has not been received, the claim 
for service connection for a low back disability is not 
reopened.

III.  Service Connection

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

The service treatment records contain neither complaints nor 
findings of a schizoaffective disorder, a colon disability, 
an eye disability, or lung disability.  

Private treatment records, received in May 2001 and dated in 
2000 and 2001, include a diagnosis of a schizoaffective 
disorder.  VA treatment records reflect that the Veteran 
first underwent a colonoscopy in 2001, and that he was given 
a new prescription for eye glasses in 2001.  There have been 
no reports of symptomatology between the time of service, and 
these initial findings.  Likewise, lung disability was first 
manifested many years following active duty.  

Records show diagnoses of hyperopia/presbyopia, and early 
cataracts in January 2004.  Under 38 C.F.R. § 3.303(c), 
congenital or developmental abnormalities, and refractive 
error of the eye, are not considered diseases or injuries 
within the meaning of applicable legislation governing the 
awards of compensation benefits.  As hyperopia and presbyopia 
are refractive errors, those conditions are not a "disease" 
or "injury" for the purposes of service connection.  See 
McNeely v. Principi, 3 Vet. App. 357, 364 (1992); Parker v. 
Derwinski, 1 Vet. App. 522 (1991).

Records received from the Social Security Administration 
indicate that the onset of the Veteran's schizoaffective 
disorder was in January 2000.

There is no evidence of a psychosis manifested to a 
compensable degree within the first post-service year, to 
warrant service connection for a schizoaffective disorder on 
the basis of presumptions referable to chronic diseases.

Notwithstanding the many years' post-service diagnoses of 
disabilities, there were no manifestations of pertinent 
disability in service and the competent evidence fails to 
establish a continuity of symptomotology of a schizoaffective 
disorder, a colon disability, or an eye disability following 
military service.

While the Veteran contends that each of the disabilities had 
its onset in service, there is no competent evidence linking 
any of the disabilities with injury or disease in service, 
and no competent evidence establishing the onset of any of 
the disabilities in service.

Because the competent evidence does not link currently shown 
disabilities to service and there is no evidence of 
disabilities in service or until many years after service, 
the weight of the evidence is against each of the claims.  As 
the weight of the competent evidence is against the claims, 
the doctrine of reasonable doubt is not applicable.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

With regard to the lung disability, the Veteran claims that 
this is the result of exposure to herbicides in service 
and/or poisonous chemicals in service.  The Veteran did not 
serve in the Republic of Vietnam and there is no presumed 
exposure to herbicides based on his active duty.  (The 
governing law provides that a "veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f) (West 2002)).  

Requests for him to clarify when and where he was exposed 
have not resulted in detailed information that could be 
developed with any reasonable chance that the claimed 
exposure could be substantiated.  Moreover, the Veteran does 
not have a lung disease which may be presumed to have been 
due to exposure to herbicides.  VA regulations provide that, 
if a veteran was exposed to an herbicide agent during active 
service, presumptive service connection is warranted for the 
following disorders: chloracne or other acneform disease 
consistent with chloracne; Type II diabetes mellitus; 
Hodgkin's disease; multiple myeloma; Non- Hodgkin's lymphoma; 
acute and subacute peripheral neuropathy; porphyria cutanea 
tarda; prostate cancer; respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea); chronic leukocytic 
leukemia and, soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e).  Chronic obstructive pulmonary disease is 
not presumed to have been due to herbicide exposure.  
Finally, there is no competent evidence related current lung 
disability to service.  

The available medical evidence indicates that the first 
showing of pertinent disability is many years after service.  
Evidence of a prolonged period without medical complaint, and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  An in-service 
event is not demonstrated.  Furthermore, the Veteran's claims 
that pertinent disability had their onset in service are not 
credible.  There is no supporting clinical evidence for his 
claims and the record is replete with inaccuracies in his 
reported history and descriptions of his delusional state 
which undermines his authority as a historian.  For instance, 
when seen in March 2000, it was reported that the Veteran had 
grand delusions (regarding his medical records) and spoke of 
himself as a professional golfer.  A clear preponderance of 
the competent, credible evidence weighs against his claims.


ORDER

New and material evidence has not been received; the claim 
for service connection for a low back disability is not 
reopened.

Service connection for a schizoaffective disorder is denied.

Service connection for a colon disability is denied.

Service connection for an eye disability is denied.

Service connection for a lung disability, to include chronic 
obstructive pulmonary disease, is denied.



______________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


